Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communications filed by Applicant on 05/25/2021.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of the record, does not disclose nor render obvious the claimed combination comprising 
a pair of pick-up portions whose respective longitudinal directions are set to be
a circumferential direction of the nut, connection portion that communicates with the pick-up opening portion and that opens toward a side of an outer peripheral surface of the nut
the recirculation member is larger than the recirculation member in another ball screw device of the plurality of ball screw devices in terms of one mounting dimension of two mounting
dimensions selected from a circumferential length of a part at a side of the pick-up opening
portion in each of the pick-up portions, a circumferential length of a part at a side opposite
to the pick-up opening portion in each of the pick-up portions. the recirculation member is smaller than the recirculation member in the other ball screw device in terms of another mounting dimension of the two mounting dimensions, the other ball screw device being different in a diameter of the screw shaft from the one ball screw
device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher  can be reached on 5712727753  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658